DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that claims 1 and 18 recite “the curved glass substrate is attached to the curved structural frame through the adhesive and the elastomeric layer to impart curvature to the curved glass substrate” which is a structural limitation and should not be interpreted as product-by process. Applicant argues that “to impart curvature to the curved glass substrate” does not describe the process through which the glass article is formed but rather the function of the adhesive and elastomeric layer that attach the curved glass substrate to the curved structural frame, and that the function of a component is completely different than reciting the process through which that component was manufactured. Applicant argues that McFarland does not describe the adhesive layer serving to attach the glass sheet to the substrate but rather the attachment of the anti-splinter film, and that the anti-splinter film and adhesive are not used to impart curvature as is required by the claims.	The examiner respectfully disagrees. However, regardless of the interpretation of the claim as reciting a process or a function, the structure must be met. It is unclear from applicants arguments how the structure of the prior art is different from the claim. As discussed in the rejection, the structure imparted by the recitation of “the curved glass substrate is attached to the curved structural frame through the adhesive and the elastomeric layer to impart curvature to the curved glass substrate”  is viewed as the laminate comprising a curved glass substrate with a curvature, an adhesive, and an elastomeric layer. It is unclear how the structure of the prior art is different from the claimed structure. Applicant has not provided any arguments as to a difference in structure of a glass sheet which is curved before attachment to other layers or which is curved through attachment with other layers. As the prior art teaches the implied structure i.e., a curved glass substrate (McFarland: 0030), curved structural frame (McFarland: 0030), adhesive (McFarland: 0043), and elastomeric layer (Bedell: 0063), the structural limitations of the claim are met.

Applicant argues over claim 9 that the recitation of the curved glass substrate is attached to the curved structural frame via the adhesive to impart curvature on the curved glass substrate is not product-by-process language, but instead describes the structural relationship between the adhesive, the glass substrate, and the frame.
	For the same reasons as discussed above the examiner disagrees. Applicant as not shown how the claimed limitations describes a structure different from that taught in the prior art. As argued above, the prior art teaches the implied structure i.e., a curved glass substrate (McFarland: 0030), curved structural frame (McFarland: 0030), adhesive (McFarland: 0043), and elastomeric layer (Bedell: 0063). Thus, the structural limitations of the claim are met.
Applicant argues that Hickman does not cure the deficiencies of McFarland as Hickman indicates the glazing material being pre-curved and does not teach the interlayer used to impart curvature on the glass substrate like the claimed adhesive.
	It is noteworthy that Hickman is a secondary reference used to teach a safety glazing comprising a wire mesh embedded in an adhesive binder and not used for teaching the curved glass structure. However, it is further noted that it is unclear what structural difference exists between the structure of a glass sheet which is curved before attachment to other layers or which is curved through attachment with other layers. In the end, both yield a curved glass substrate.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781